PER CURIAM.
In these consolidated appeals, postal workers James S. Garriere and Randy J. Devitt appeal the district court’s1 adverse *140grant of summary judgment in their employment-related actions against the postmaster general and their union. Having carefully reviewed the record, see Jensen v. Henderson, 315 F.3d 854, 857 (8th Cir. 2002) (standard of review), we affirm for the reasons stated by the district court, see 8th Cir. R. 47B.

. The Honorable Rodney S. Webb, United States District Judge for the District of North Dakota.